EXHIBIT 10.10.1
 
AMENDMENT NO. 1


TO THE


GEORGIA-CAROLINA BANCSHARES, INC. DIRECTORS EQUITY INCENTIVE PLAN


Georgia-Carolina Bancshares, Inc., a Georgia corporation (the “Company”), hereby
amends (the “Amendment”) the Georgia-Carolina Bancshares, Inc. Directors Equity
Incentive Plan (formerly the Directors Stock Purchase Plan) (the “Plan”), as
amended and restated effective October 26, 2009, as set forth herein.


1. Background Information. The Company established the Plan effective as of June
2001, and amended and restated the Plan effective as of October 26, 2009.
Section 10 of the Plan provides that the Company may, at any time, modify the
Plan. The board of directors of the Company wishes to modify the Plan as set
forth in this Amendment to provide for a revised purchase price of the common
stock, $.001 par value of the Company that is available for sale to eligible
participants under the Plan.


2. Amendment to Section 5(b) – Purchase Price of Plan Shares. Section 5(b) of
the Plan is hereby deleted in its entirety and replaced with the following:


“(b) Purchase Price of Plan Shares.


The purchase price of each share of Common Stock (the “Purchase Price”)
purchased with Directors’ Fees shall be equal to eighty five percent (85%) of
the average closing market price of the Common Stock quoted on the
Over-the-Counter Bulletin Board (or other national quotation service) for the
ten business days prior to the last trade of the Company’s Common Stock reported
prior to the Investment Date (defined in Section 5(c) below); provided, however,
that if the Company’s Common Stock is not quoted on a national quotation service
but is registered on a national securities exchange, “Purchase Price” shall mean
eighty five percent (85%) of the average closing market price of the Company’s
Common Stock on such national securities exchange for the ten business days
prior to the last trade of the Company’s Common Stock reported prior to the
Investment Date; and further provided, that if shares of the Company’s Common
Stock are not quoted on a national quotation service or registered on a national
securities exchange, then “Purchase Price” shall mean eighty five percent (85%)
of the fair market value of the Company’s Common Stock on the Investment Date as
determined by the Committee, acting in good faith.


IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
this 23rd day of January, 2012.